Law Offices of Paul, Hastings, Janofsky & Walker LLP 55 Second Street, 24th Floor San Francisco, California 94105 Telephone (415) 856-7000 Facsimile (415) 856-7100 Internet: www.paulhastings.com April 29, 2011 Firsthand Funds 150 Almaden Boulevard, Suite 1250 San Jose, California95113 Re: Firsthand Funds Rule 485(b) Filing File No. 33-73832 and File No. 811-08268 (the “Registrant”) Ladies and Gentlemen: We hereby consent to the inclusion of our law firm’s name as legal counsel to the Registrant, as shown in Post-Effective Amendment No. 43 to the Registrant’s Registration Statement on Form N-1A. Very truly yours, /s/ Paul, Hastings, Janofsky & Walker LLP
